            Case 2:19-cv-00156-MJP Document 5 Filed 02/06/19 Page 1 of 2



 1                                                       HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      BELMAIN PLACE CONDOMINIUM                              NO. 2:19-CV-156 MJP
 9    OWNERS ASSOCIATION, a Washington non-
      profit corporation,                                    CERTIFICATION OF SERVICE BY
10                                                           MAIL UPON INSURANCE
                                  Plaintiff,                 COMMISSIONER
11
               v.
12
      THE AMERICAN INSURANCE COMPANY,
13    a foreign insurance company,

14                                Defendant.             .

15           At all times mentioned herein, I was and am now a citizen of the United States over the

16   age of 18 years. I am competent to be a witness in this action, and I am not a party to nor

17   interested in said action.

18           On the 6th day of February, 2019, I deposited with the United States Mail, by

19   certified mail, return receipt requested, duplicate copies of the Summons, Complaint, and

20   plaintiff’s Corporate Disclosure Statement in the above-entitled matter addressed as follows:

21           Office of the Insurance Commissioner
             Service of Process
22           P.O. Box 40255
             Olympia, WA 98504-0255
23
     along with a check for $10.00 pursuant to RCW 48.05.210 and/or 48.05.215.
24

25   CERTIFICATION OF SERVICE BY MAIL
     UPON INSURANCE COMMISSIONER - 1
     (No. 2:19-CV-156 MJP)
            Case 2:19-cv-00156-MJP Document 5 Filed 02/06/19 Page 2 of 2



 1           Said documents are being sent to the Insurance Commissioner to effect service upon

 2   The American Insurance Company, a defendant named above.

 3           I, Teresa MacDonald, declare under penalty of perjury under the laws of the state of

 4   Washington that the foregoing is true and correct.

 5           Dated this 5th day of February, 2019, at Seattle, Washington.

 6                                                s/ Teresa MacDonald
                                                  Teresa MacDonald
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   CERTIFICATION OF SERVICE BY MAIL
     UPON INSURANCE COMMISSIONER - 2
     (No. 2:19-CV-156 MJP)
